Exhibit 10.1

 

THEODORE K. ZAMPETIS

 

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This Amended and Restated Agreement (the “Agreement”) is made effective
January 1, 2005 (although signed at a later date) by and between SHILOH
INDUSTRIES, INC., a corporation organized and existing under the laws of the
State of Delaware (hereinafter referred to as “Company”) and THEODORE K.
ZAMPETIS, a key employee of Company (hereinafter referred to as “Participant”).

 

RECITALS

 

WHEREAS, the Participant is the Chief Executive Officer of the Company pursuant
to the terms and conditions of a certain employment agreement dated February 1,
2002 with the Company (the “Employment Agreement”); and

 

WHEREAS, simultaneously with the Participant becoming employed by the Company,
the Company adopted a non-qualified retirement plan and agreement for the
benefit of the Participant, such plan and agreement known as the Theodore K.
Zampetis Supplemental Executive Retirement Plan (the “Plan” or sometimes the
“Agreement”); and

 

WHEREAS, the Plan and the Agreement fulfilled the obligations of the Company
pursuant to Section 4.01(b) of the Employment Agreement;

 

WHEREAS, as a result of the American Jobs Creation Act of 2004, (“Act”), the
Company and the Participant desire to make certain changes to the Plan so that
the Plan complies with Internal Revenue Code Section 409A, as amended (“Code”);
and

 

WHEREAS, the Company and the Participant agree that rather than amend certain
sections of the Plan to comply with the Code and the Act, that the entire Plan
shall be amended and restated as provided herein so as to comply with the Code
and the Act (such amended and restated Plan hereinafter referred to as the
“Plan” or the “Agreement”).

 

NOW, THEREFORE, in consideration of the Participant’s employment with the
Company and the services to be performed in the future for the Company and based
upon the mutual promises and covenants herein contained, including the mutual
desire of the parties hereto to have the Plan comply with the Act and the Code,
Company and Participant agree as follows (all capitalized terms shall have the
meaning assigned in the body of this Agreement and, to the extent not defined at
the time of first use, all capitalized terms, words and phrases shall have the
meanings assigned in Section V hereinafter or as applicable, the Employment
Agreement):



--------------------------------------------------------------------------------

SECTION I

 

BENEFITS

 

Upon the happening of an event described in Sections 1.1, 1.2, 1.3 or 1.4 below,
the Company shall pay in a lump sum payment to the Participant from the Deferred
Benefit Account, at the time set forth in such applicable section, the amount
specified in such applicable section.

 

1.1 Normal Benefit. On January 31, 2007 (the “Specified Date” or sometimes
hereinafter the “Payout Date”), which is the last day of the Initial Term of the
Employment Agreement, the Participant shall be entitled to the Deferral Benefit
in his Deferred Benefit Account. Payment of the Deferral Benefit from the
Deferred Benefit Account shall be made to the Participant in one lump sum
amount. The lump sum payment of the Deferral Benefit to the Participant on the
Specified Date as provided above or on the Specified Date due to the earlier
termination of employment of the Participant from the Company under Section 1.4
as a result of a Change in Control at the Company as defined herein, shall be
made by the Company to the Participant within five (5) business days after the
Specified Date.

 

1.2 Death. Upon the death of Participant, prior to receiving the Deferral
Benefit in one lump sum payment as set forth in Section 1.1 above, the
Participant’s Beneficiary shall receive from the Deferred Benefit Account,
within ninety (90) days of the date of the death of the Participant, the
Deferral Benefit.

 

1.3 Disability. In the event Participant becomes Disabled as defined in
Section 5.6 hereof, Participant shall, within ninety (90) days thereafter,
receive from the Deferred Benefit Account, a lump sum payment amount equal to
the amount in the Deferred Benefit Account.

 

1.4 Termination of Employment. If Participant’s employment with the Company is
terminated prior to the Payout Date by the Company without Cause or by the
Participant for Good Reason (as both terms are defined in the Employment
Agreement), Participant shall remain in the Plan and shall continue to accrue
and be eligible for the Deferral Benefit hereunder. Payment of the Deferral
Benefit from the Deferred Benefit Account to the Participant shall be in a lump
sum amount and shall commence in accordance with the terms of Sections 1.1 and
1.2 above and the next sentence of this Section 1.4. Notwithstanding the above,
any lump sum payment of the Deferral Benefit to the Participant due to an event
described in Section 1.4 which is not the result of a Change in Control at the
Company, as defined herein, shall not be made earlier than six (6) months after
the Payout Date.

 

1.5 Other Termination of Employment. If the Participant’s employment with the
Company is terminated prior to the applicable Payout Date by the Company for
Cause or by the Participant for other than Good Reason (as both terms are
defined in the Employment Agreement), all benefits under this Plan including all
amounts in the Deferred Benefit Account and the Deferral Benefit shall be
forfeited by the Participant and the Plan shall terminate and all benefits
accumulated under the Plan including the Deferral Benefit and all amounts in the
Deferred Benefit Account shall be distributed to the Company.

 

- 2 -



--------------------------------------------------------------------------------

1.6 The Trust. A Trust to be known as the Rabbi Trust for the Plan (the “Company
Trust”) will be established pursuant to a Trust Agreement between the Company
and the Trustee and is intended to be maintained as a “grantor trust” under
Section 671 of the Internal Revenue Code of 1986 as amended. The assets of the
Company Trust will be held, invested and disposed of by the Trustee in
accordance with the terms of the Company Trust, for the exclusive purpose of
paying Plan benefits to Participant or his Beneficiary as and when due under the
Plan. The assets of the Company Trust shall at all times be subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency or bankruptcy. To the extent that Participant or Beneficiary has a
right to receive payments of Plan benefits from the Company under the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company. Simultaneously herewith, the Company Trust will be amended and
restated so as to comply with the Code and the Act. A form of the amended and
restated Company Trust is attached as Exhibit B.

 

1.7 Contributions and Expenses. The Company will, from time to time, make
contributions to the Company Trust in accordance with the applicable Trust
Agreement and the Plan. Benefits payable under the Plan are intended first to be
paid from the Company Trust. To the extent the funds in the Company Trust are
not sufficient (or are not paid by the Trustee), all Plan benefits shall be paid
by the Company.

 

1.8 Trustee Duties. The powers, duties and responsibilities of the Trustee shall
be as set forth in the Trust Agreement and nothing contained in the Plan, either
expressly or by implication, shall impose any additional powers, duties or
responsibilities upon the Trustee. The Trustee shall make investments in the
Trust as directed by the Company, consistent with the provisions of the Plan and
the Trust Agreement. The Trustee may hold insurance policies, cash and other
liquid investments in such amounts as the Company may deem appropriate.

 

1.9 Reversion of Trust Funds to Company. The Company shall have no beneficial
interest in the Company Trust and no part of the Company Trust shall revert or
be repaid to the Company, except as expressly provided in this Plan or the Trust
Agreement which establishes the Company Trust.

 

SECTION II

 

DESIGNATION OF BENEFICIARY

 

2.1 (a) Designation Procedure. Participant may designate one beneficiary or
several beneficiaries (such beneficiary or beneficiaries of Participant herein
referred to as the “Beneficiary”) to receive any balance, or portion thereof, of
his Plan benefits which may be payable under the Plan upon his death. To be
effective, each designation must be in writing, signed and delivered to the
Company by Participant prior to Participant’s death. Participant may name one or
more primary beneficiaries and one or more secondary, contingent beneficiaries;
provided that if Participant names

 

- 3 -



--------------------------------------------------------------------------------

more than one primary beneficiary, Participant shall designate the percentage
payable to each. Participant may from time to time revoke or change his
beneficiary designation without the consent of any Beneficiary by filing a new
designation with the Company, and each change will revoke all prior designations
of Beneficiary. The last such designation of Beneficiary received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. A Beneficiary Designation Form sample is attached hereto as
Exhibit A.

 

(b) Absence of Designation. If no designation of Beneficiary is in effect at the
time of Participant’s death, if no designated Beneficiary survives Participant,
or if Participant’s designation of Beneficiary conflicts with law, then
Participant’s estate shall be the Beneficiary entitled to receive all Plan
benefits then unpaid. The Company may retain such unpaid Plan benefits, without
liability for any interest thereon or other earnings or gains thereon, until the
rights thereto are determined, or the Company may pay such unpaid Plan benefits,
into any court of appropriate jurisdiction, and such payment shall completely
discharge all liability of the Company for payment of Plan benefits.

 

(c) Payment to Minor or Incompetent Beneficiaries. In the event a deceased
Participant’s Beneficiary is a minor, is legally incompetent, or cannot be
located after reasonable effort, the Company will make payment to the
court-appointed guardian or representative of such Beneficiary, or to a trust
established for the benefit of such Beneficiary, as applicable.

 

(d) Judicial Determination. In the event the Company for any reason considers it
improper to direct any payment as specified in this Section 2.1, it may have a
court of competent jurisdiction determine to whom payments should be made, in
which event all expenses incurred in obtaining such determination may be
deducted from the unpaid Plan benefits or charged to the payee. Any such payment
shall constitute a complete discharge of all liability of the Company to such
Participant under the Plan.

 

2.2 Payment to Participant’s Representative. If a Participant is incompetent to
handle his affairs as of any date designated by such Participant as a date on
which payment of the Participant’s Plan benefits are to be made, the Company
will make any payment due to such Participant to his court-appointed personal
representative or, if none is appointed, the Company may in its discretion make
payments to his spouse, a child, or a brother or sister, or any other person
deemed by the Company to have incurred expenses for the care or maintenance of
Participant, in such manner and proportions as the Company may determine;
provided that the Company may request a court of competent jurisdiction to
determine the payee, in which event all expenses incurred in obtaining the
determination may be deducted from the unpaid Plan benefits or charged to the
payee. Any such payment shall constitute a complete discharge of all liability
of the Company to Participant under the Plan.

 

- 4 -



--------------------------------------------------------------------------------

SECTION III

 

CLAIMS AND ADMINISTRATION

 

3.1 Fiduciary and Administrator. The Company will be the fiduciary and plan
administrator under this Plan. The Board of Directors of the Company may
authorize a person or group of persons to act as an administrative company of
the Plan to fulfill the responsibilities of the Company as plan administrator.

 

3.2 Claims Procedure. When Participant or the Beneficiary believe that they have
benefits which are not being properly credited, a written claim may be filed
with the Board of Directors of the Company stating those benefits believed not
to have been credited, the basis of the claim and the specific reference to
pertinent Plan provisions on which the claim is based. Within ninety (90) days
after the proper submission of a claim, the Company shall furnish the claimant
with either an approval or a detailed written denial of his or her claim. If a
claim is denied, such written denial shall contain:

 

(a) The specific reason or reasons for the denial;

 

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

 

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d) Appropriate information as to the steps to be taken if the claimant wishes
to submit the claim for further review.

 

If notice of denial of a claim is not furnished by the Company within the time
specified above, the claim shall be deemed to have been denied.

 

If a claim is denied, either wholly or in part, then the claimant may request a
full and fair review of the claim denial by the Company. To effect such a
review, the claimant or his authorized agent must make a written application to
the Company. Such application must be filed within sixty (60) days after notice
of the denial is received or was due. In addition to requesting a review upon
written application, the claimant or his or her authorized agent is entitled to
review the Plan under which he or she is claiming benefits and any documents
pertinent thereto.

 

After review of the claim by a quorum of the Board of Directors, excluding the
Participant, the Company shall forward its decision to the claimant within sixty
(60) days after it receives the application for review. The decision on review
shall be in writing and shall include specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based. If a decision on the review is not furnished within sixty (60) days after
the Company receives the application for review, such claim shall be deemed
denied on review.

 

- 5 -



--------------------------------------------------------------------------------

SECTION IV

 

MISCELLANEOUS

 

4.1 No Effect on Employment Rights. Nothing contained herein will confer upon
Participant the right to be retained in the service of the Company nor limit the
right of the Company to discharge or otherwise deal with Participant without
regard to the existence of the Plan. All such employment rights and
responsibilities have been made the subject of the Employment Agreement.

 

4.2 Funding. Neither Participant nor any other person shall have any interest in
any particular assets of the Company by reason of the right to receive a benefit
under the Plan and the Participant and any Beneficiary shall have the rights of
a general unsecured creditor of the Company with respect to any rights under the
Plan. Nothing contained in the Plan shall constitute a guaranty by the Company
or any other entity or person that the assets of the Company will be sufficient
to pay any benefit hereunder. The Company’s obligation under the Plan shall be
that of an unfunded and unsecured promise of the Company to pay money in the
future.

 

4.3 Spendthrift Provision. No benefit payable under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee; and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void; and the Company shall not be liable
in any manner for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to any benefit under the Plan.

 

4.4 State Law. The Plan is established under and will be construed according to
the laws of the State of Ohio, to the extent that such laws are not preempted by
the Employee Retirement Income Security Act of 1974, as amended.

 

4.5 Notices by Company. All notices, statements, reports and other
communications from the Company to Participant, Beneficiary or other person
required or permitted under the Plan shall be deemed to have been duly given
when delivered to, or when mailed first-class mail, postage prepaid and
addressed to Participant, Beneficiary or other person at his or her address last
appearing on the records of the Company or when hand delivered to such person.

 

4.6 Unclaimed Benefit. Participant at all times shall keep the Company informed
of his permanent address and the address(es) of his Beneficiary. The Company
will have no obligation to determine the location of any person entitled to
benefits hereunder. If the location of Participant or Beneficiary is not made
known to the Company when a payment under this Plan is due, the Company shall
have no further obligation to pay any Retirement Benefit hereunder to such
person and any remaining Retirement Benefit shall be irrevocably forfeited.

 

4.7 Limitation of Liability. Notwithstanding any of the preceding provisions of
this Plan, neither the Company nor any individual acting as an employee or agent
of the Company shall be liable to the Participant or Beneficiary for any claim,
loss, liability or expense incurred in connection with the Plan.

 

- 6 -



--------------------------------------------------------------------------------

4.8 Successors and Assigns. This Plan shall be binding upon, and inure to the
benefit of the respective successors, assigns, heirs and personal
representatives of the parties hereto.

 

4.9 Survival of Covenants. Any and all covenants and representations made in
this Plan shall survive the term of this Plan in order to give effect thereto.

 

4.10 Amendment and Termination. This Plan may not be amended or terminated
except in a writing signed by both of the parties hereto.

 

4.11 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced as if
the illegal or invalid provision had been omitted, and the Company shall have
the privilege and opportunity to correct and remedy questions of illegality or
invalidity by amendment as provided in the Plan.

 

4.12 Effect of IRS Determination. If any amount set aside on the books and
records of the Company, placed in the Company Trust, or invested by the Company
to help fund the Plan benefits is found in a “determination” (within the meaning
of Section 1313(a) of the Internal Revenue Code of 1986 as amended) to have been
includible in gross income by Participant prior to the payment thereof as
provided under the Plan, such amount shall be immediately paid to Participant
notwithstanding Participant’s election or any other provision of the Plan.

 

4.13 Taxes and Withholding. All payments of benefits in accordance with the Plan
shall be subject to such withholding for taxes and deductions for payroll and
other taxes (federal, state or local) as may be due thereon and the
determination by the Company as to the amounts withheld from such payments shall
be binding upon Participant and his Beneficiary.

 

4.14 No Rights to Assets Created. The obligations of the Company to make
payments of benefits under the Plan shall constitute a liability of the Company,
to Participant and his Beneficiary. Such payments shall be made from the general
funds of the Company or from the Company Trust if established. The Company shall
be required to establish and/or maintain the Company Trust or a special or
separate fund or trust or otherwise to segregate assets to assure that such
payments shall be made. Notwithstanding the above, neither Participant nor his
Beneficiary shall have any interest in any particular asset of the Company or in
the Company Trust or any other trust by reason of the Company’s obligations
hereunder. Nothing contained in the Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Company and Participant or his Beneficiary.

 

4.15 Expenses. The expenses of administration of the Plan, including the payment
of the fees of the Trustee, if any, shall be paid by the Company.

 

4.16 Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company or its officers, directors or employees, except as
expressly provided for in the Plan.

 

- 7 -



--------------------------------------------------------------------------------

4.17 Captions. The captions preceding the Articles, Sections and subsections
hereof have been inserted solely as a matter of convenience and in no way define
or limit the scope or intent of any provisions thereof.

 

4.18 Plan Binding on Parties. The Plan shall be binding upon the Participant and
any Beneficiary, and, as the case may be, the heirs, executors, administrators,
successors and assigns of each of them. Obligations incurred by the Company
shall be binding upon the Company, and shall inure to the benefit of the
Participant or his Beneficiary.

 

4.19 Integration with Employment Agreement. The parties agree that this Plan
fulfills the Company’s obligations pursuant to Section 4.01(b) of the Employment
Agreement.

 

4.20 Protective Provisions. Participant will cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be reasonably requested by the Company.

 

4.21 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, and all cases where they would so apply.

 

4.22 Severability. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision were rephrased to the extent necessary to make said
term legal or valid if possible, or if not possible, said illegal or invalid
provision shall be stricken here from.

 

SECTION V

 

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

5.1 Beneficiary. Beneficiary means the person, persons or entity designated by
Participant on the Beneficiary Designation Form or as provided in Section II to
receive any benefits payable under the Plan.

 

5.2 Change in Control. Change in Control at the Company means to the extent
provided in the Code and the proposed treasury regulations related thereunder
and any subsequent final treasury regulations issued pursuant thereto, a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company.

 

- 8 -



--------------------------------------------------------------------------------

5.3 Deferred Amount. Deferred Amount means the approximate amount of Two Hundred
Fifty-Two Thousand Three Hundred Seventy-Two Dollars ($252,372) per year to be
credited by the Company during the term of this Plan to the Deferred Benefit
Account for the Participant. Each year hereunder, subject to the terms of this
Plan, the Deferred Amount shall be credited to the Deferred Benefit Account no
later than the close of the taxable year immediately preceding the year the
Participant performs or is scheduled to perform services for the Company under
the Employment Agreement. The annual Deferred Amounts under this Plan shall
commence as of the date hereof, and continue on each December 31 until and
including December 31, 2005. The annual Deferred Amounts to be credited to the
Deferred Benefit Account for the Participant under the Plan shall be adjusted
annually so as to guarantee, subject to the terms of this Plan, a Deferred
Benefit, pursuant to Section 5.4 hereof, of One Million Eight Hundred
Sixty-Eight Thousand Five Hundred Forty-Three Dollars ($1,868,543) upon an event
set forth in Sections 1.1, 1.2 and 1.4.

 

5.4 Deferral Benefit. Deferral Benefit means the benefit payable to the
Participant on the Specified Date, death or termination of employment (as
defined in Section 1.4), which amount is equal to One Million Eight Hundred
Sixty-Eight Thousand Five Hundred Forty-Three Dollars ($1,868,543). The Deferral
Benefit payable to the Participant upon an event set forth in Section 1.3 shall
be the amount then credited to the Deferred Benefit Account.

 

5.5 Deferred Benefit Account. Deferred Benefit Account means the account
maintained on the books of account of the Company for Participant with respect
to Deferred Amounts. The Participant’s Deferred Benefit Account shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to the Participant pursuant to this Plan. Upon the Disability of the
Participant, the amount then deposited in the Deferred Benefit Account, as
opposed to the Deferral Benefit, shall be paid to the Participant pursuant to
Section 1.3 hereof.

 

5.6 Disability. Disability means either of the following events:

 

  (i) the Participant is unable to engage in any substantial gainful activity
for the Company by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or

 

  (ii) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
any accident and health plan of the Company.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Participant has hereunto set his hand and the Company has
caused this Agreement to be executed by its proper officer as of the date
hereinafter written.

 

/s/ Theodore K. Zampetis

--------------------------------------------------------------------------------

 

Date:1/09/06

 

Theodore K. Zampetis

   

“Participant”

   

SHILOH INDUSTRIES, INC.

   

/s/ Curtis E. Moll

--------------------------------------------------------------------------------

 

Date: 12/20/05

 

Curtis E. Moll, Chairman of the Board

   

“Company”

   

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

 

THEODORE K. ZAMPETIS

 

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PRIMARY BENEFICIARIES DESIGNATION FORM

 

The undersigned Participant in the Theodore K. Zampetis Supplemental Executive
Retirement Plan (“Plan”), hereby designates the following as beneficiary or
beneficiaries to receive, in accordance with the method indicated, any payment
to which my beneficiary or beneficiaries may be entitled under the Plan in the
event of my death, prior to payout under the Plan. This designation is subject
to my right at any time to change such beneficiary or beneficiaries as provided
in the Plan.

 

              

SHARE OF

PAYMENT %

--------------------------------------------------------------------------------

                                                                               
                                               

  

                %

Name

  

Social Security No.

         

                                                                               
                                        
                                                                                
 

Address

  

            City

  

State

  

Zip

                                                                               
                                               

  

                %

Name

  

Social Security No.

                                                
                                        
                                        
                                                                                
 

Address

  

            City

  

State

  

Zip

                                                                               
                                               

  

                %

Name

  

Social Security No.

         

                                                                               
                                        
                                                                                
 

Address

  

            City

  

State

  

Zip

 

NOTE:   If any primary beneficiary should die before receipt of all Plan
benefits, the balance of the Plan benefits will be divided equally among the
survivor or survivors of the afore-referenced primary Beneficiaries.



--------------------------------------------------------------------------------

I have designated my beneficiary or beneficiaries and the method of payment to
such on the upper half of this form. This Primary Beneficiary Designation shall
be applicable to the sums, if any, payable to my beneficiaries under the Plan.

 

Date:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        Theodore K. Zampetis



--------------------------------------------------------------------------------

EXHIBIT B

 

SHILOH INDUSTRIES, INC.

AMENDED AND RESTATED RABBI TRUST AGREEMENT

 

This Amended and Restated Trust Agreement (the “Trust Agreement” or sometimes
“Trust”) is made effective this 1st day of January, 2005 (although signed at a
later date), by and between Shiloh Industries, Inc. (the “Company”) and the
undersigned trustee (the “Trustee”).

 

RECITALS

 

WHEREAS, Company has adopted the Theodore K. Zampetis Supplemental Executive
Retirement Plan effective February 1, 2002, and amended and restated as of the
date hereof (“Plan”); and

 

WHEREAS, the sole participant in the Plan is Theodore K. Zampetis (the
“Participant”); and

 

WHEREAS, Company has incurred and/or expects to incur liability under the terms
of such Plan with respect to the Participant participating in such Plan; and

 

WHEREAS, Company pursuant to the Plan established as of February 1, 2002, a
trust (hereinafter called “Trust”) and contributed to the Trust assets that are
being held therein, subject to the claims of Company’s creditors in the event of
Company’s Insolvency, as herein defined, until paid to the Plan Participant and
his beneficiaries in such manner and at such times as specified in the Plan; and

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for purposes
of Title I of the Employee Retirement Income Security Act of 1974 as amended;
and

 

WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

 

WHEREAS, as a result of the American Jobs Creation Act of 2004 (the “Act”), the
Company desires to make changes to the Trust so that the Trust complies with
Internal Revenue Code 490A, as amended (“Code”); and

 

WHEREAS, the Company has decided that rather than amend certain sections of the
Trust to comply with the Code and the Act, that the entire Trust shall be
amended and restated as provided herein so as to comply with the Code and the
Act (such amended and restated Trust hereinafter referred to as the “Trust” or
the “Trust Agreement”).

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:



--------------------------------------------------------------------------------

Section I

Establishment Of Trust

 

1.1 Company hereby deposits with Trustee in trust Two Hundred Fifty-Two Thousand
Three Hundred Seventy-Two ($252,372), which shall become the principal of the
Trust to be held, administered and disposed of by Trustee as provided in this
Trust Agreement.

 

1.2 The Trust hereby established is revocable by Company; it shall become
irrevocable upon a Change of Control, as defined in the Plan.

 

1.3 The Trust is intended to be a grantor trust, of which Company is the
grantor, within the meaning of Section 671 of the Internal Revenue Code of 1986,
as amended, and shall be construed accordingly.

 

1.4 The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of Company and shall be used exclusively for the uses
and purposes of the Plan Participant and general creditors of the Company as
herein set forth. The Plan Participant and his beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of the Plan Participant and his beneficiaries
against the Company. Any assets held by the Trust will be subject to the claims
of Company’s general creditors under federal and state law in the event of
insolvency, as defined in Section 3.1 herein.

 

1.5 Company may from time to time, make additional deposits of cash or other
property in trust with Trustee to augment the principal to be held, administered
and disposed of by Trustee as provided in this Trust Agreement. Neither Trustee
or the Plan Participant or any beneficiary shall have any right to compel such
additional deposits.

 

Section II

Payments to the Plan Participant and His Beneficiaries

 

2.1 Company shall deliver to Trustee a schedule (the “Payment Schedule”) that
indicates the amounts payable in respect of the Participant under the Plan (and
his beneficiaries), that provides a formula or other instructions acceptable to
Trustee for determining the amount so payable, the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
Trustee shall make payments to the Participant of the Plan and his beneficiaries
in accordance with such Payment Schedule. The Trustee shall make provision for
the reporting and withholding of any federal, state, or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by Company.

 

2.2 The entitlement of the Plan Participant or his beneficiaries to benefits
under the Plan shall be determined by the Company under the Plan, and any claim
for such benefits shall be considered and reviewed under the procedures set out
in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

2.3 Company may make payment of benefits directly to Plan Participant or his
beneficiaries as they become due under the terms of the Plan. Company shall
notify Trustee of its decision to make payment of benefits directly prior to the
time amounts are payable to the Participant or his beneficiaries. In addition,
if the principal of the Trust, and any earnings thereon, are not sufficient to
make payments of benefits in accordance with the terms of the Plan, Company
shall make the balance of each such payment as it falls due. Trustee shall
notify Company in advance if available principal and/or earnings are not
sufficient to make a scheduled payment.

 

Section III

Trustee Responsibility Regarding Payments to Trust Beneficiary When

Company Is Insolvent

 

3.1 Trustee shall cease payment of benefits to the Plan Participant and his
beneficiaries if the Company is Insolvent. Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.

 

3.2 At all times during the continuance of this Trust the principal and income
of the Trust shall be subject to claims of general creditors of Company under
federal and state law as set forth below.

 

(a) The Board of Directors and the Chief Financial Officer of Company shall have
the duty to inform Trustee in writing of Company’s Insolvency. If a person
claiming to be a creditor of Company alleges in writing to Trustee that Company
has become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to the
Plan Participant or his beneficiaries.

 

(b) Unless Trustee has actual knowledge of Company’s Insolvency, or has received
notice from Company or a person claiming to be a creditor alleging that Company
is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company’s solvency.

 

(c) If at any time Trustee has determined that Company is Insolvent, Trustee
shall discontinue payments to the Plan Participant or his beneficiaries and
shall hold the assets of the Trust for the benefit of Company’s general
creditors. Nothing in this Trust agreement shall in any way diminish any rights
of the Plan Participant or his beneficiaries to pursue their rights as general
creditors of Company with respect to benefits due under the Plan or otherwise.

 

(d) Trustee shall resume the payment of benefits to the Plan Participant or his
beneficiaries in accordance with Section II of this Trust Agreement only after
Trustee has determined that Company is no longer Insolvent or not Insolvent if
an allegation of Insolvency has been raised.

 

- 3 -



--------------------------------------------------------------------------------

3.3 Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3.2 hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Plan Participant or his beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
Participant or his beneficiaries by Company in lieu of the payments provided for
hereunder during any such period of discontinuance.

 

Section IV

Payments to Company

 

4.1 Except as provided in Section III hereof, after the Trust has become
irrevocable, Company shall have no right or power to direct Trustee to return to
Company or to divert to others any of the Trust assets before all payment of
benefits have been made to the Plan Participant and his beneficiaries pursuant
to the terms of the Plan.

 

Section V

Investment Authority

 

5.1 In no event may Trustee invest in securities (including stock or rights to
acquire stock) or obligations issued by the Company. All rights associated with
assets of the Trust shall be exercised by Trustee or the person designated by
Trustee, and shall in no event be exercisable by or rest with the Plan
Participant.

 

5.2 Company shall have the right at anytime, and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by Company in a nonfiduciary capacity
without the approval or consent of any person in a fiduciary capacity.

 

5.3 Trustee shall have the power to exercise any insurance policy rights with
respect to any insurance policy or certificate comprising Trust property
hereunder including, without limiting the generality of such authority, the
right to convert insurance policies or insurance coverages as may then be
available.

 

5.4 In the administration of each trust estate created hereunder, the Trustee or
any Successor Trustee shall have the following powers in addition to powers
otherwise conferred upon the Trustee by law or by this Agreement, such powers to
be exercised from time to time in the Trustee’s sole discretion and without
order of court:

 

(a) To hold, manage, sell, exchange, convey or transfer the trust property, and
to lease or make contracts respecting such property for any term irrespective of
the duration of the trust, all at such prices and upon such terms and conditions
and in such manner as the Trustee shall determine;

 

(b) To participate in reorganizations, recapitalizations, consolidations,
mergers, exchanges, liquidations and creditors’ and bondholders’ agreements or
any similar plan, to consent to such plan and any action thereunder or to any
contract, lease, mortgage, purchase, sale or other action by any corporation or
other business organization;

 

- 4 -



--------------------------------------------------------------------------------

(c) To register or hold share certificates, bonds or any other trust property
hereunder in the name of the Trustee’s nominee, provided that the Trustee shall
be responsible for the acts of the nominee of the Trustee;

 

(d) To exercise voting rights and issue proxies, which may be discretionary and
with power of substitution, in connection with any stock or other securities
held hereunder;

 

(e) To exercise rights and options to purchase shares of stock or other
property, to borrow money for such purposes, and to sell or redeem fractional
shares of stock or other property;

 

(f) To make any division or distribution hereunder in cash, in kind or in both,
and to make any allocation of assets between trust estates established hereunder
without regard to any requirement to effect a proportionate allocation of each
asset and without the consent of any beneficiary, provided that any trust
property so divided or distributed in kind shall be valued at its fair market
value at date of distribution;

 

(g) To employ and rely upon the advice of brokers, agents, accountants and
attorneys, including any such who may be a Trustee hereunder, and including any
firm of accountants or attorneys with which the Trustee may be associated or in
which the Trustee may be a partner;

 

(h) To execute deeds, leases, transfers, assignments and any other instruments
necessary to carry out the Trustee’s powers hereunder;

 

(i) To allocate and apportion receipts, gains, losses, disbursements and
expenses to and between income and principal as the Trustee, in the Trustee’s
sole discretion shall determine, notwithstanding the provisions of Ohio Revised
Code Chapter 1340;

 

(j) To add to principal whenever the Trustee determines it to be convenient any
properly undistributed income of any trust estate hereunder.

 

5.5 The Trustee may employ one or more investment advisors, (including any such
investment advisor who may be acting as a Trustee hereunder) to direct or assist
the Trustee with respect to the investment and reinvestment of the trust
property hereunder. Any such investment advisor shall be a qualified bank or
trust company or an investment advisor or investment advisory firm registered
under the Investment Advisors Act of 1940. As to any investments or
reinvestments made by the Trustee pursuant to the advice or direction of such
investment advisor, the Trustee shall be liable only for gross negligence in the
selection of the investment advisor. Furthermore, the Trustee may employ one or
more custodians to have possession of any property which may comprise any trust
estate held hereunder. Such custodian shall be a qualified bank, brokerage firm,
or trust company.

 

- 5 -



--------------------------------------------------------------------------------

Section VI

Disposition of Income

 

6.1 During the term of this Trust, all income received by the Trust, net of
expenses, taxes and payments to the Plan Participant and/or beneficiaries shall
be accumulated and reinvested.

 

Section VII

Accounting by Trustee

 

7.1 Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made
including such specific records as shall be agreed upon in writing between
Company and Trustee. Within ninety (90) days following the close of each
calendar year and within ninety (90) days after the removal or resignation of
Trustee, Trustee shall deliver to Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

 

Section VIII

Responsibility of Trustee

 

8.1 Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by Company which is contemplated by, and in conformity with, the
terms of the Plan or this Trust and is given in writing by Company. In the event
of a dispute between Company and a party, Trustee may apply to a court of
competent jurisdiction to resolve the dispute.

 

8.2 If Trustee undertakes or defends any litigation or threatened litigation
arising in connection with this Trust, Company agrees to indemnify Trustee
against Trustee’s costs, expenses and liabilities (including, without
limitation, attorneys’ fees and expenses) relating thereto and to be primarily
liable for such payments. If Company does not pay such costs, expenses and
liabilities in a reasonably timely manner, Trustee may obtain payment from the
Trust.

 

8.3 Trustee may consult with legal counsel (who may also be counsel for Company
generally) with respect to any of its duties or obligations hereunder.

 

8.4 Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

 

8.5 Trustee shall have, without exclusion, all powers conferred on Trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, Trustee shall have
no power to name a beneficiary of the policy other

 

- 6 -



--------------------------------------------------------------------------------

than the Trust, to assign the policy (as distinct from conversion of the policy
to a different form) other than to a successor Trustee, or to loan to any person
the proceeds of any borrowing against such policy.

 

8.6 However, notwithstanding the provisions of Section 8.5 above, Trustee may
loan to Company the proceeds of any borrowing against an insurance policy held
as an asset of the Trust.

 

8.7 Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

8.8 Trustee may make payment of any income or principal otherwise payable to any
beneficiary hereunder who is, in the sole judgment of the Trustee, incapable of
managing financial affairs on account of illness, age, physical handicap,
unavailability or for any other cause, either (i) to the parent or guardian of
such beneficiary; (ii) to the person with whom or the institution in which such
beneficiary resides; (iii) to the spouse or children of such beneficiary who are
legally or in fact dependent upon such beneficiary for their maintenance,
health, support and education; (iv) in the case of a beneficiary who has not
attained twenty-one (21) years of age, by paying the same directly to such
beneficiary or to a statutory custodian for such beneficiary; or (v) by applying
the same for the benefit of such beneficiary, and the receipt of such permitted
recipient or evidence of the application of such payment for the benefit of such
beneficiary shall be a full discharge to the Trustee for such payment.

 

8.9 Trustee may make payments or distribution of any income or principal payable
to any beneficiary hereunder by directly depositing the payment or distribution
into an account at any bank or savings institution carried in the beneficiary’s
name or jointly with another or others, but only upon receipt of written
directions from the beneficiary.

 

8.10 Trustee may add to principal whenever the Trustee determines it to be
convenient any properly undistributed income of any trust estate hereunder.

 

8.11 The powers conferred upon the Trustee by this Trust Agreement and pursuant
to law, singly and as a whole, are exercisable by the Trustee only in a
fiduciary capacity. No such power shall be construed or exercised to enable any
person to purchase, exchange, or otherwise deal with or dispose of the trust
property hereunder for less than an adequate consideration in money or money’s
worth or to authorize loans of the trust property except on the basis of an
adequate interest charge and with adequate security. No such power shall be
construed or exercised to permit any distribution of income or principal to or
for the benefit of any beneficiary hereunder which would discharge any legal
obligation of any Trustee hereunder or of any person holding a power to remove
or replace a Trustee hereunder.

 

8.12 The Trustee may appoint and remove by written instrument containing such
terms and conditions as the Trustee deems appropriate, any person or persons,
bank, brokerage firm, or trust company, or combination thereof, as special
Trustee to hold all or any part of the trust property which the Trustee
determines, in the Trustee’s sole discretion, he or she cannot because of legal
limitations on the Trustee’s powers, hold as Trustee hereunder, or which he or
she deems inadvisable

 

- 7 -



--------------------------------------------------------------------------------

to hold for any reason. Such special Trustee, except as specifically limited by
the appointing instrument, shall have all powers, duties and immunities herein
granted to the Trustee with respect to the trust property held by such special
Trustee. The Trustee shall not be liable for the neglect, omission or wrongdoing
of any such special Trustee, provided that the Trustee shall have exercised
reasonable care in the selection of such special Trustee.

 

8.13 No Trustee shall be prevented from serving in such capacity or prevented
from performing any function or exercising any authority hereinbefore conferred
upon him or her by reason of the fact that he or she is or may be interested as
a director, officer, shareholder or otherwise, in the Company or in one or more
of the corporations which shall have issued securities held hereunder or in any
corporation acting as Trustee hereunder, even though such interest may be
affected thereby.

 

8.14 No person dealing with the Trustee shall be obligated to inquire into the
Trustee’s power or authority or into the validity of any act of the Trustee or
be liable for the application of any money paid or loaned to the Trustee in the
course of the management of the Trust.

 

8.15 Until the Trustee receives written notice of any event upon which the right
to payments under this Trust may depend, the Trustee shall incur no liability
for disbursements made in good faith to persons whose interest may have been
affected by that event.

 

8.16 The Trustee shall not be liable for any action or failure to act with
respect to the matters set forth in this Article, unless the Trustee is shown to
have acted in bad faith or in gross disregard of his or her duties.

 

Section IX

Compensation and Expenses of Trustee

 

9.1 Company shall pay all administrative and Trustee’s fees and expenses. If not
so paid, the fees and expenses shall be paid from the Trust.

 

Section X

Resignation and Removal of Trustee

 

10.1 Trustee may resign at any time by written notice to Company, which shall be
effective thirty (30) days after receipt of such notice unless Company and
Trustee agree otherwise.

 

10.2 Trustee may be removed by Company on sixty (60) days notice or upon shorter
notice accepted by Trustee.

 

10.3 Upon a Change of Control, as defined in the Plan, Trustee may not be
removed by Company for three (3) years except for a breach of this Trust.

 

10.4 If Trustee resigns or is removed within three (3) years of a Change of
Control, as defined herein, Trustee shall select a successor Trustee in
accordance with the provisions of Section 11.2 hereof prior to the effective
date of Trustee’s resignation or removal.

 

- 8 -



--------------------------------------------------------------------------------

10.5 Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within thirty (30) days after receipt of notice
of resignation, removal or transfer, unless Company extends the time limit.

 

10.6 If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section XI hereof, by the effective date of resignation or
removal under Section X. If no such appointment has been made, Trustee may apply
to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of Trustee in connection with the proceeding shall be
allowed as administrative expenses of the Trust.

 

Section XI

Appointment of Successor Trustee

 

11.1 If Trustee resigns in accordance with Section X, Company may appoint any
third party, such as a lawyer, certified public accountant, bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.

 

11.2 If Trustee resigns or is removed pursuant to the provisions of Section X
and selects a successor Trustee, Trustee may appoint any third party such as a
lawyer, certified public accountant, bank trust department or other party that
may be granted corporate trustee powers under state law. The appointment of a
successor Trustee shall be effective when accepted in writing by the new
Trustee. The new Trustee shall have all the rights and powers of the former
Trustee, including ownership rights in Trust assets. The former Trustee shall
execute any instrument necessary or reasonably requested by the successor
Trustee to evidence the transfer.

 

11.3 The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Sections
VII and VIII hereof. The successor Trustee shall not be responsible for and
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

 

Section XII

Amendment or Termination

 

12.1 This Trust Agreement may be amended by a written instrument executed by
Trustee and Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable after it
has become irrevocable in accordance with Section 1.2 hereof. Notwithstanding
the above, amendments to conform to tax law or to fully carry out and implement
the terms of the Plan shall be freely allowed.

 

- 9 -



--------------------------------------------------------------------------------

12.2 The Trust shall not terminate until the date on which the Plan Participant
and his beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plan. Upon termination of the Trust any assets remaining in the Trust
shall be returned to Company.

 

12.3 Upon written approval of the Plan Participant or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
All assets in the Trust at termination shall be returned to Company.

 

Section XIII

Miscellaneous

 

13.1 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

13.2 Benefits payable to the Plan Participant and his beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

13.3 This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio.

 

Section XIV

Effective Date

 

14.1 The effective date of this amended and restated Trust Agreement shall be
January 1, 2005.

 

IN WITNESS WHEREOF, the undersigned has executed this Trust Agreement consisting
of ten (10) pages in multiple counterparts, each of which shall constitute an
original effective as of the day and year first above written.

 

 

--------------------------------------------------------------------------------

                                , Trustee

SHILOH INDUSTRIES, INC.

 

--------------------------------------------------------------------------------

                                , Chairman of the Board

 

- 10 -